Woons, J.,
delivered the opinion of the court.
The action of the trial court was altogether correct. The whole evidence in the case fails to show that any loss sus*200tained by the usee was attributablé to the failure of the appellee to transmit the message. There is an absence of all proof even tending to show that Hunter had the ability or the will to supply Wilczinski with the produce named in the telegram upon the terms and conditions contained therein. No effort was made by appellant to show that Hunter could and would have shipped at the price and on the terms stated in the telegram. If, in fact, Hunter either could not or would not have made the sale and shipment, it is impossible to conceive of any loss resulting to the usee by reason of the failure of the telegraph company to transmit the message.
It seems unnecessary to cite authority or to indulge in any reasoning to support this view, which prevailed on the trial below.
As this disposes of the case, we find it inappropriate to pass upon any other controverted question raised by counsel.

Affirmed.